DETAILED ACTION
NOTE: This Office Action supersedes previous mailed Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US 4,927,297).
With regards to claim 1, Simpson discloses a method of forming a membrane-lined trench (figure 8), comprising: positioning a roll (51, 52) of a liner above a trench (40), wherein the trench has two sides, a bottom, a length and an interior portion (figure 5 and 8), wherein an axis of the roll is oriented along the length of the trench (figure 5); positioning an edge of the liner above the trench such that the edge is oriented along the length of the trench (edge of the liner rolls 51, 52); and forcing a portion of the liner between the edge and the roll into the trench such that the liner is supplied from the roll and extends into the trench to form a continuous, 
As to claim 7, Simpson discloses wherein the liner comprises an inner layer adjacent to the interior portion of the liner, and an outer layer adjacent to the two sides and the bottom of the trench (figure 8; “clay based sheet” bentonite clay carried by a flexible fabric; col. 3, lines 29-35).
As to claim 8 and 10, Simpson discloses wherein the inner layer of the liner comprises multiple sections, wherein each section forms an overlap with an adjacent section along a first edge; wherein the outer layer of the liner comprises multiple sections, wherein each section of the outer layer forms an overlap with an adjacent section of the outer layer along a second edge. (col. 4, lines 1-18).
As to claim 11-12, Simpson discloses wherein the liner is comprised of low permeability and therefore, the inner layer is of low permeability (liner is made of impervious material (col. 2, lines 4-8).
As to claim 13, Simpson discloses wherein forcing the portion of the liner between the edge and the roll (51, 52) into the trench comprises lowering a lengthwise weight (55) into the trench along the length of the trench (figure 5).
As to claim 14, Simpson discloses further comprising filling at least part of the interior portion of the trench with a cementitious material, wherein a weight of the cementitious material forces the liner into contact with the sides of the trench (col. 4, lines 21-27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 4,927,297) in view of Beamer (US 5,735,638).
As to claims 2-4, Simpson discloses the invention substantially as claimed. However, Simpson is silent about further comprising inserting a sensor within the interior portion of the trench, and wherein the liner is a moisture detector positioned proximate to the bottom of the trench. Beamer teaches a trench lining system including a sensor within the interior portion of the trench, and wherein the liner is a moisture detector positioned proximate to the bottom of the trench (figure 1; col. 5, lines 51-58). It would have been obvious to one of ordinary skill in the art to modify the method of Simpson to include the moisture detector as taught by Beamer, since it would provide a detector to detect leaks.
Claim 5-6, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 4,927,297) in view of Ressi di Cervia (US 4,728,226).
As to claims 5-6, Simpson discloses the invention substantially as claimed. However, Simpson is silent about further comprising installing a reinforcement mat within the interior portion of the liner; wherein the reinforcement mat has a length aligned with the length of the trench. Ressi teaches a similar method comprising, excavating a trench (10) in the ground, installing a reinforcement mat (12) within the interior portion of the trench, the reinforcement mat having a length aligned with the length of the trench (figure 5-7). It would have been obvious to one of ordinary skill in the art to modify the method of Simpson to include the reinforcement mat 
With regards to claim 15, Simpson discloses a method of forming a membrane-lined trench, comprising: positioning a roll (51, 52) of a liner (50) above a trench (40), wherein the trench has two sides, a bottom, a length and an interior portion (figure 8), wherein an axis of the roll is oriented along the length of the trench (figure 5); positioning an edge of the liner above the trench such that the edge is oriented along the length of the trench (edge of the liner rolls 51, 52); forcing a portion of the liner between the edge and the roll into the trench such that the liner is supplied from the roll and extends into the trench to form a continuous, seamless barrier between the two sides and the bottom of the trench and an interior portion of the liner (figure 5 and 8); and filling at least part of the interior portion of the trench with a cementitious material, wherein a weight of the cementitious material forces the liner into contact with the sides of the trench (col. 4, lines 21-27). Simpson discloses the invention substantially as claimed. However, Simpson is silent about further comprising installing a reinforcement mat within the interior portion of the liner. Ressi teaches a similar method comprising, excavating a trench (10) in the ground, installing a reinforcement mat (12) within the interior portion of the trench, the reinforcement mat having a length aligned with the length of the trench (figure 5-7). It would have been obvious to one of ordinary skill in the art to modify the method of Simpson to include the reinforcement mat as taught by Ressi, since it would provide a reinforced concrete wall with higher load bearing capacity.
As to claim 17, Simpson discloses wherein the liner comprises an inner layer adjacent to the interior portion of the liner, and an outer layer adjacent to the two sides and the bottom of the trench (figure 8; “clay based sheet” bentonite clay carried by a flexible fabric; col. 3, lines 29-35).

As to claim 19, Simpson discloses wherein forcing the portion of the liner between the edge and the roll (51, 52) into the trench comprises lowering a lengthwise weight (55) into the trench along the length of the trench (figure 5).
With regards to claim 20, Simpson discloses a method of forming a membrane-lined trench, comprising: positioning a roll (51, 52) of a liner (50) above a trench (40), wherein the trench has two sides, a bottom, a length and an interior portion (figure 8), wherein an axis of the roll is oriented along the length of the trench (figure 5), wherein the liner comprises an inner layer adjacent to the interior portion of the liner and an outer layer adjacent to the two sides and the bottom of the trench, and wherein the inner layer and the outer layer are each comprised of a low-permeability membrane(figure 8; “clay based sheet” bentonite clay carried by a flexible fabric; col. 3, lines 29-35; liner made of impervious material) ; positioning an edge of the liner above the trench such that the edge is oriented along the length of the trench (figure 5); forcing a portion of the liner between the edge and the roll into the trench such that the liner is supplied from the roll and extends into the trench to form a continuous, seamless barrier between the two sides and the bottom of the trench and an interior portion of the liner (figure 5; liner is forced into the trench with weight 55); and filling at least part of the interior portion of the trench with a cementitious material, wherein a weight of the cementitious material forces the liner into contact with the sides of the trench(col. 4, lines 21-27). Simpson discloses the invention substantially as claimed. However, Simpson is silent about further comprising installing a reinforcement mat within the interior portion of the liner. Ressi teaches a similar method comprising, excavating a trench (10) in the ground, installing a reinforcement mat (12) within the interior portion of the trench, the reinforcement mat having a length aligned with the length of the trench (figure 5-7). It would have been obvious to one of ordinary skill in the art to modify the method of Simpson to . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 4,927,297).
As to claim 9, Simpson discloses the invention substantially as claimed. However, Simpson is silent about further comprising adding an adhesive layer between each adjacent section of the inner layer of the liner. Examiner takes Official Notice that it is old and well known in the art to use adhesive to connect and seal overlapped liners, since it would reinforce the overlap sections and ensure there is in impermeable seal.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 4,927,297) in view of Ressi di Cervia (US 4,728,226) and Beamer (US 5,735,638).
As to claim 16, Simpson discloses the invention substantially as claimed. However, Simpson is silent about further comprising inserting a sensor within the interior portion of the trench. Beamer teaches a trench lining system including a sensor within the interior portion of the trench, and wherein the liner is a moisture detector positioned proximate to the bottom of the trench (figure 1; col. 5, lines 51-58). It would have been obvious to one of ordinary skill in the art to modify the method of Simpson to include the moisture detector as taught by Beamer, since it would provide a detector to detect leaks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678